Name: Council Regulation (EEC) No 1775/76 of 20 July 1976 amending Regulation (EEC) No 619/71 laying down general rules for granting aid for flax and hemp
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 7 . 76 Official Journal of the European Communities No L 199/3 COUNCIL REGULATION (EEC) No 1775/76 of 20 July 1976 amending Regulation (EEC) No 619/71 laying down general rules for granting aid for flax and hemp THE COUNCIL OF THE EUROPEAN COMMUNITIES, granted to the grower ; whereas with effect from the 1976/77 marketing year this aid shall no longer be granted for this type of flax ; whereas the said para ­ graph should therefore be amended accordingly, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organiza ­ tion of the market in flax and hemp ('), as last amended by Regulation (EEC) No 81 4/76 (2), and in particular Article 4 (4) thereof, Having regard to the proposal from the Commission , Whereas Article 3 ( 1 ) of Council Regulation (EEC) No 619/71 of 22 March 1971 laying down general rules for granting aid for flax and hemp (3 ), as amended by Regulation (EEC) No 2878/73 (4 ), provides that for flax grown mainly for seed the aid referred to in Article 4 of Regulation (EEC) No 1308 /70 shall be Article 3 ( 1 ) of Regulation (EEC) No 691 /71 shall be replaced by the following : ' 1 . For hemp aid shall be granted only to the grower.' Article 2 This Regulation shall enter into force on 1 August 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 July 1976 . For the Council The President A. P. L. M. M. van der STEE (!) OJ No L 146, 4 . 7 . 1970 , p . 1 . ( 2 ) OJ No L 94, 9 . 4 . 1976, p . 4 . ( 3 ) OJ No L 72, 26 . 3 . 1971 , p . 2 . C OJ No L 297 , 25 . 10 . 1973 , p . 1